DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumori et al (EP 0844012 A2).
Regarding claims 1, 16, and 20, Fukumori discloses an apparatus comprising: 
a first oil filter chamber housing a first oil filter (Fig. 10, shown filter having a filter 206 in a first chamber); 
a second oil filter chamber housing a second oil filter (Fig. 10, a second oil filter 207 contained in a second chamber); 
a first output 215 of a lubrication circuit configured to provide a path from the first oil filter chamber housing to bearings of an engine (Fig. 10, oil enters via port 214, moves around the circumference, then enters through filter 206 and out the outlet 215 to the engine); 
a second output 216 of the lubrication circuit configured to provide a path from the second oil filter chamber housing to a sump of the engine (Fig. 10, flow enters via port 214 moves through filter 207 and exits to the sump via bypass 216 and as per Col. 16, Lns. 31-46, oil flows through the bypass filter to bypass hole and into the sump); and 
an input 214 of the lubrication circuit configured to provide a path from an oil pump of the engine to the first oil filter chamber housing (Fig. 10, shown, a pump being inherent as flow cannot be forced through a filter without pumping action of some type).
Regarding claim 2, Fukumori discloses the apparatus of claim 1, wherein the bearings of the engine provide oil to the sump of the engine (as per Col. 16, Lns. 31-46, a sump is included and where an engine inherently requires bearings/journals and these are lubricated which then enter into the sump through some method).
Regarding claim 3, Fukumori discloses the apparatus of claim 1, further comprising: a cover having a first width corresponding to the first oil filter chamber and a second width corresponding to the second oil filter chamber (Fig. 11, a cover 202 is included which includes a narrow portion to accommodate both filters).
Regarding claim 4, Fukumori discloses the apparatus of claim 3, further comprising: a cap 202 operable to fit the second width of the cover (Fig. 11, shown cap 202 extends around the wider part of the cover).
Regarding claim 5, Fukumori discloses the apparatus of claim 1, wherein the second oil filter is a bypass oil filter (as per Col. 16, Lns. 31-46, filter 207 is a bypass filter).
Regarding claim 6, Fukumori discloses the apparatus of claim 1, wherein the first oil filter is at a first pressure and the second oil filter is at a second pressure, wherein the second pressure is less than the first pressure (Fig. 11, shown paths indicate a pressure of oil in the first filter is increased due to its larger opening and main path flow causing less pressure drop across its flow).
Regarding claim 7, Fukumori discloses the apparatus of claim 1, wherein the first oil filter is a barrier filter (Fig. 1, shown filter is a “barrier” filter that filters by creating a barrier).
Regarding claim 8, Fukumori discloses the apparatus of claim 1, further comprising: a handle configured to allow removal of the first oil filter and the second oil filter at the same time (Fig. 11, both filters are contained within cover 202 which can be considered a “handle” which when grabbed and removed brings both filters with it).
Regarding claim 9, Fukumori discloses the apparatus of claim 1, wherein oil drains from the first oil filter and the second oil filter at the same time (Col. 17, Lns. 9-22, the removal of the filter causes both filters to drain simultaneously through the drain port).
Regarding claims 10 and 17, Fukumori discloses the apparatus of claim 1, further comprising: a filter holder forming at least a part of the path from the first oil filter chamber housing to bearings of the engine and supporting the first oil filter (Fig. 5 and 11, the shown first filters in the first chamber containing a central structure which supports the filters and provides a flow path).
Regarding claim 11, Fukumori discloses the apparatus of claim 10, wherein the filter holder passes through a center of the second oil filter (Fig. 5 and 11, shown).
Regarding claim 18, Fukumori discloses the method of claim 16, wherein the second drain path leads to a sump of the engine (as per Col. 16, Lns. 31-46, the second path leads to a sump).
Regarding claim 19, Fukumori discloses the method of claim 16, wherein a cross section of a filter support includes concentric cavities corresponding to the first drain path and the second drain path (Fig. 5 and 11, shown).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumori
Regarding claim 13, Fukumori discloses the apparatus of claim 1, but fails to disclose a plurality of material layers in the second oil filter; a stagnation filter coupled to the oil filter chamber housing and configured to collect particulates from oil; or a magnetic filter coupled to the oil filter chamber housing and configured to collect ferromagnetic materials from oil.
However, it is sufficiently old and well-known in the art of oil filters for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to make use of magnetic filters, stagnation filters, and/or multi-layer bypass filters, wherein these are common structure which are cheap and provide effective filtration dependent on desired filter characteristics, these filters easily found through routine design choice and experimentation.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumori in view of Wicks (US 2,261,098).
Regarding claim 12, Fukumori discloses the apparatus of claim 10, but fails to disclose wherein the filter holder includes a fresh oil admittance tube to receive additional oil and the fresh oil admittance tube is tapered.
Wicks discloses an engine oil filter (Fig. 1 and 2, shown), wherein the central holder structure includes a tube with a cap 3 for supplying fresh oil, wherein this allows for the fresh oil being admitted to the engine to be filtered (Col. 1, Lns. 4-14) while also allowing air entering the system to be allowed to breathe/escape (Col. 1, Lns. 26-36). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to supply the oil filter system of Fukumori with the breather oil fill cap of Wicks wherein doing so will allow for a fresh oil filtration and engine breathing during engine oil replacement/refill. 
While Wick fails to disclose the tube being tapered, a simple alteration in shape of the tube is a simple matter of design choice that a person of ordinary skill in the art would have found obvious as there is no evidence a taper would provide any significant, or unexpected, results that one of ordinary skill in the art would not have arrived at through routine experimentation, thus it is an obvious modification of the modified Fukumori to include a tapered fill tube. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747